         Case 3:19-cv-00294-KGB Document 11 Filed 01/15/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

CLARENCE ANDERSON                                                                      PLAINTIFF
ADC #165441

v.                             Case No. 3:19-cv-00294-KGB-JTK

GRAY, et al.                                                                         DEFENDANTS

                                             ORDER

       The Court has reviewed the Proposed Findings and Recommendations submitted by United

States Magistrate Judge Jerome T. Kearney (Dkt. No. 10). Plaintiff Clarence Anderson has not

filed any objections, and the time to file objections has passed. After carefully considering the

record in this case, the Court concludes that the Proposed Findings and Recommendations should

be, and hereby are, approved and adopted in their entirety as this Court’s findings in all respects.

The Court dismisses without prejudice Mr. Anderson’s complaint and amended complaint for

failure to state a claim upon which relief may be granted (Dkt. Nos. 2, 8). The Court also certifies,

pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis appeal from this Order and

accompanying Judgment would not be taken in good faith. Judgment shall be entered accordingly.

       It is so ordered this 15th day of January, 2021.




                                                      Kristine G. Baker
                                                      United States District Judge
